pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this proceeding challenging a tier III disciplinary determination finding him guilty of possessing contraband. The Attorney General has advised this Court that the administrative determination has been reversed and all references thereto have been expunged from petitioner’s institutional record. Accordingly, petitioner has received all the relief to which he is entitled and this matter is dismissed as moot (see Matter of Hart v Fischer, 60 AD3d 1226 [2009]; Matter of York v Fischer, 55 AD3d 1096 [2008]).
Peters, J.P., Kane, Malone Jr., McCarthy and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.